                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Boards of Trustees of the
Ohio Laborers’ Fringe
Benefit Programs,

            Plaintiffs,

     v.                                 Case No. 2:19-cv-602

T&A Construction, Inc.,

            Defendant.


                         ORDER OF DEFAULT JUDGMENT
     This is an action for unpaid fringe benefit contributions and
other damages under the Employee Retirement Income Security Act
(“ERISA”), 29 U.S.C. §1132.      After defendant was served and failed
to plead or otherwise defend this action, plaintiffs applied to the
clerk for an entry of default, which was entered on March 27, 2019.
See Doc. 6.    On July 3, 2019, plaintiffs filed a motion for default
judgment.     See Doc. 21.   This matter is now before the court on the
July 5, 2019, report and recommendation of the magistrate judge
recommending that the motion for default judgment be granted.
     The report and recommendation specifically advised the parties
that any objections to the report and recommendation were due
within fourteen days, and that the failure to object to the report
and recommendation would result in a waiver of the right to have
the district judge review the report and recommendation de novo as
well as a waiver of the right to appeal the decision of the
district judge adopting the report and recommendation.         Doc. 22,
pp. 1-2.      The docket indicates that copies of the motion for
default judgment and the report and recommendation were sent by
certified mail to defendant’s statutory agent, and a signed receipt
was entered on the docket.    See Doc. 24.   No parties have filed
objections to the report and recommendation.
     The court agrees with and hereby adopts the report and
recommendation (Doc. 22).    The motion for default judgment (Doc.
21) is granted.   Plaintiffs, the Boards of Trustees of the Ohio
Laborers’ Fringe Benefit Programs, shall have and recover from the
defendant, T&A Construction, Inc., the sum of $56,067.22 in unpaid
fringe benefit contributions, liquidated damages and interest for
the period April 1, 2017-April 30, 2019; the sum of $7,646.00 in
attorneys’ fees plus interest from the time of judgment at the rate
of 1% per month; and the costs of this action.        The clerk is
directed to enter judgment in favor of plaintiffs and against
defendant in accordance with this order.


Date: July 23, 2019                s/James L. Graham
                             James L. Graham
                             United States District Judge




                                  2
